
	
		III
		112th CONGRESS
		1st Session
		S. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the month of November 2011 as National
		  Military Family Month.
	
	
		Whereas military families, through their sacrifices and
			 their dedication to the United States and its values, represent the bedrock
			 upon which the United States was founded and upon which the country continues
			 to rely in these perilous and challenging times: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 2011 as National Military Family Month; and
			(2)encourages the
			 people of the United States to observe National Military Family Month with
			 appropriate ceremonies and activities.
			
